Citation Nr: 0527640	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-21 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability 
(hypoplasia, pars interarticularis, 5th lumbar vertebra).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which declined to reopen the veteran's case on the grounds 
that the veteran had not submitted new and material evidence.  
Initially the veteran requested a Board hearing in 
Washington, DC, but later withdrew that request.



FINDINGS OF FACT

1.  In August 2002, the RO denied the veteran's application 
to reopen a claim of service connection for a low back 
disability, and no appeal was initiated from that decision.

2.  Evidence received since the August 2002 decision is 
duplicative or cumulative of the evidence previously 
considered by the RO.



CONCLUSIONS OF LAW

1.  The August 2002 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).

2.  New and material evidence has been not received since the 
August 2002 decision, and the claim of service connection for 
a low back disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in November 2002 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA requires that the VA must notify a claimant of any 
evidence that is necessary to substantiate the claim, as well 
as which evidence the Secretary will attempt to obtain and 
which evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  In this case, the November 2002 
letter referred to above informed the veteran of information 
and evidence needed to substantiate and complete a claim of 
service connection.  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter, including via statement of the case and 
supplemental statement of the case.  Pelegrini, 18 Vet. App. 
at 121.  

It is also noted that VCAA specifically provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed, except when new and material 
evidence is presented or secured, as described in § 5108 of 
this Title. 38 U.S.C.A. § 5103A(f).

Related to the need for new and material evidence, in its 
November 2002 letter the RO clearly notified the veteran of 
the requirement that new and material evidence must be 
evidence newly submitted to the RO and that the submitted 
evidence must bear directly and substantially upon the issue 
for consideration. 

Also, the November 2002 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical examination when 
such is necessary to make a decision on the claim.  The 
record contains VA examination reports from May 1977, June 
1998, October 1998, December 1999, and January 2002.  In 
addition, the record contains numerous private medical 
records from Dr. Colquitt, the Sabine Valley MHMR and the 
Rusk State Mental Hospital.  As such, with respect to the low 
back disability claim, VA has fulfilled its duties to the 
veteran to the extent possible given the particular 
circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2004).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  

Analysis

The veteran filed his original claim for disability 
compensation in May 1977.  A November 1977 rating decision 
denied the claim.  

Following the denial of his initial claim, rating decisions 
of March 24, 1988; March 30, 1988; August 27, 1999; October 
5, 2000; and August 1, 2002, continued to deny service 
connection for a low back disability.  Of these rating 
decisions, only the March 24, 1988, decision was appealed to 
the Board, wherein the Board denied service connection for 
the veteran's low back disability.  The present appeal comes 
to the Board from a January 2003 rating decision that 
declined to reopen the veteran's claim.  

Prior to the rating decision currently before the Board, the 
RO considered numerous pieces of evidence in making its 
various rating decisions.  The RO considered the veteran's 
service medical records; treatment progress notes dated April 
1, 1981, to November 17, 1982; and letters dated April 15 and 
November 2, 1981, all from Dr. Colquitt.  The RO also 
considered a June 1998 VA medical examination; Sabine Valley 
MHMR medical records dated 1995 through 1998; Rusk State 
Mental hospital records dated April 1992; Shreveport VA 
Medical Center (VAMC) records dated June 1998 and December 
1999; an MRI report dated January 2002 from the Shreveport, 
VAMC; and a personal statement from the veteran dated July 
2003.  These items comprise all of the evidence previously 
considered by the RO in its numerous rating decisions.  

Following his October 2002 request to reopen his claim for a 
low back disability, the veteran did not request that the RO 
obtain any evidence pursuant to VCAA notification.  Rather, 
the veteran submitted a July 2003 personal statement and 
duplicate letters and treatment progress notes from Dr. 
Colquitt, discussed hereinabove.  

The evidence submitted pursuant to the veteran's October 2002 
claim is not new and material.  The letters and treatment 
progress notes from Dr. Colquitt have been previously 
considered by the RO.  Consequently, they do not qualify as 
new and material evidence.  The veteran's July 2003 written 
statement contains the same contentions that the veteran has 
made since the inception of his claim in 1977, namely, that 
the veteran's low back disability resulted from a back strain 
experienced while in his last weeks of basic training.  This 
statement is cumulative and redundant because this contention 
was made at the veteran's appeal hearing held in 1988, and 
has already been considered in previous rating decisions.  
Accordingly, this statement does not qualify as new and 
material evidence.

Although the veteran has given a statement to the effect that 
he believes that there is a relationship between service and 
the development of his back problems, it is noted that as a 
layperson he is not competent to give an opinion requiring 
medical knowledge, such as the etiology of a current low back 
disability. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the veteran has failed to submit any new and material 
evidence to justify reopening his claim for service 
connection of a low back disability. 


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability, and the benefits sought on appeal as to that 
claim remain denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


